                 Case 1:20-cv-06204 Document 1 Filed 08/07/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------------X
BUILDING SERVICE 32BJ HEALTH FUND,
BUILDING SERVICE 32BJ LEGAL SERVICES FUND,
BUILDING SERVICE 32BJ THOMAS SHORTMAN
TRAINING, SCHOLARSHIP AND SAFETY FUND, and
MASSACHUSETTS SERVICE EMPLOYEES PENSION
FUND,

                                                                                    COMPLAINT
                                                          Plaintiffs,
                   -against-


EMERALD GREEN BUILDING SERVICES, LLC,

                                                           Defendant.
--------------------------------------------------------------------------------X

         Building Service 32BJ Health Fund (“Health Fund”), Building Service 32BJ Legal Services Fund

(“Legal Fund”), Building Service 32BJ Thomas Shortman Training, Scholarship and Safety Fund

(“Training Fund”) and Massachusetts Service Employees Pension Fund (“Pension Fund”), collectively

referred to herein as the “Funds”, as and for their Complaint against Emerald Green Building Services, LLC

(“Defendant”), respectfully allege as follows:

                                                NATURE OF ACTION

1.       This is a civil action brought pursuant to Sections 502(a)(3) and (g)(2) and 515 of the Employee

         Retirement Income Security Act, as amended (29 U.S.C. §§ 1132(a)(3) and (g)(2), and 1145),

         (hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management Relations Act of

         1947 (29 U.S.C. § 185) (hereinafter referred to as the “Taft-Hartley Act”), by an employee health

         fund, legal services fund, safety fund and pension fund, for legal, injunctive and other equitable

         relief under ERISA and the Taft-Hartley Act to secure performance by an employer of specific

         statutory and contractual obligations to pay and/or submit the required monetary contributions to

         the Funds as per their agreement to pay same through electronic transfer. This Complaint alleges

         that by failing, refusing or neglecting to register with the respective Funds’ electronic payment
           Case 1:20-cv-06204 Document 1 Filed 08/07/20 Page 2 of 8



     systems and electronically paying and submitting the required monetary contributions and/or

     reports to the Funds when due, Defendant violated its collective bargaining agreement, the trust

     agreements of the Funds, the rules and regulations of the Funds and ERISA.

                                         JURISDICTION

2.   Jurisdiction of this Court is invoked under the following statutes:

                   (a) Section 502(e)(1) and (f) of ERISA (29 U.S.C. § 1132(e)(1) and (f);

                   (b) Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);

                   (c) 28 U.S.C. Section 1331 (federal question); and

                   (d) 28 U.S.C. Section 1337 (civil actions arising under an Act of Congress

                         regulating commerce).

                                              VENUE

3.   Venue properly lies in this district under Section 502(e)(2) of ERISA (29 U.S.C. § 1132 (e)(2)).

     Service of process may be made on Defendant in any other district in which it may be found,

     pursuant to Section 502(e)(2) of ERISA (29 U.S.C. § 1132(6)(2)).

                                               PARTIES

4.   The Funds are jointly administered, multi-employer, labor-management trust funds established and

     maintained pursuant to various collective bargaining agreements in accordance with Section

     302(c)(5) of the Taft-Hartley Act (29 U.S.C. § 186(c)(5)). The Funds are employee benefit plans

     within the meaning of Sections 3(2), 3(3) and 502(d)(1) of ERISA (29 U.S.C. § 1002(2),(3), and

     1132(d)(1)), and multi-employer plans within the meaning of Sections 3(37) and 515 of ERISA

     (29 U.S.C. §§ 1002(37) and 1145).

5.   The Funds are authorized to maintain suit as independent legal entities under Section 502(d)(1) of

     ERISA (29 U.S.C. § 1132(d)(1)).

6.   The Funds are third-party beneficiaries under the collective bargaining agreement giving them

     standing to enforce those provisions of the collective bargaining agreement applicable to the Funds.
            Case 1:20-cv-06204 Document 1 Filed 08/07/20 Page 3 of 8



7.    The purpose of the Funds is, inter alia, to receive contributions from employers, who are parties to

      collective bargaining agreements with Service Employees International Union, Local 32BJ

      (“Union”), to invest and maintain those monies, and to distribute health benefits, prepaid legal

      services benefits, training, scholarship and safety benefits, and pension benefits, to those employees

      eligible to receive them. Each of the Funds maintains an office and is administered at 25 West 18th

      Street, New York, New York 10010, in the City, County, and State of New York.

8.    The Union is a labor organization within the meaning of Section 301 of the Taft-Hartley Act (29

      U.S.C. § 185) which represents employees in an industry affecting commerce as defined in Section

      501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of ERISA (29 U.S.C. § 1002(4)).

      The Union maintains offices and is administered at 25 West 18th Street, New York, New York

      10010, in the City, County, and State of New York.

9.    Upon information and belief, at all times material hereto Defendant was, and continues to be, a for-

      profit Massachusetts corporation owning and operating a commercial business having a principal

      place of business at 4 Tower Farm Road, Billerica, County of Middlesex, State of Massachusetts,

      01821, and doing business as an employer within the meaning of Sections 3(5) and 515 of ERISA

      (29 U.S.C. §§ 1002(5) and 1145). Defendnat was, and is, an employer in an industry affecting

      commerce within the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C. § 185).

10.   Upon information and belief, Defendant is party to a collective bargaining agreement (hereinafter

      the “Agreement”) with the Union wherein, inter alia, Defendant became obligated to pay and/or

      submit the required monetary contributions and/or reports to each of the Funds, for Defendant’s

      employees within the unit set forth in the Agreement with Union.

11.   On or about February 1, 2019, the training fund identified in the collective Agreement as the “SEIU

      New England Property Services Training Fund” was merged into the plaintiff, Training Fund.

12.   The Agreement provided in relevant part:

              By agreeing to make the required payments into the Funds, the Employer
              [Defendant] hereby adopts and shall be bound by the Agreement and
           Case 1:20-cv-06204 Document 1 Filed 08/07/20 Page 4 of 8




             Declaration of Trust as it may be amended and the rules and regulations
             adopted or hereafter adopted by the Trustees of each Fund in connection
             with the provision and administration of benefits and the collection of
             contributions. The Trustees of the Funds shall make such amendments to
             the Trust Agreements, and shall adopt such regulations as may be required
             to conform to applicable law.

13.   The Agreement and Declaration of Trust (“Trust Agreement”) of the Health Fund provides in
      pertinent part:

      A)     ARTICLE III:
             CONTRIBUTING EMPLOYERS
             Industry Employers.
             A) Any employer who as of the date of this Agreement is obligated by
             a Collective Bargaining Agreement to make contributions to the Health
             Fund, or to a predecessor trust fund that has been merged into it, shall
             become a contributing Employer to the Trust Fund on the date of this
             Agreement and shall be bound by the terms of this Trust Agreement.
             (b) Any other employer who subsequently becomes a party to a
             Collective Bargaining Agreement which obligates that employer to
             contribute to the Trust Fund shall also become a contributing Employer
             and shall be bound by the terms of this Trust Agreement.


      B)     ARTICLE V
             POWERS OF THE TRUSTEES
             Administrative Powers. The Trustees shall have all the general and
             incidental powers necessary or appropriate to the proper administration of
             the Plan and the Trust Fund, provided that the Trustees shall have no
             authority to change the rate of Employer Contributions prescribed in any
             Collective Bargaining Agreement or Participation Agreement, except as
             Article V, Section 10 provides. Included within such Trustee powers but
             not by way of limitation, shall be the power: ...

             (g) To make, amend, modify or repeal rules and regulations which the
             Trustees, in their sole discretion, deem necessary or proper for
             administering the Plan or carrying out the provisions of this Trust
             Agreement; ....

      C)     ARTICLE V
             POWERS OF THE TRUSTEES
             Section 3.
             General Powers. The Trustees shall also have the power to do all acts,
             whether or not expressly authorized herein, which they deem necessary
             or proper for the protection of the Trust Fund or for carrying out the
             purposes of this Agreement or for accomplishing the general objectives
             of the Plan....
            Case 1:20-cv-06204 Document 1 Filed 08/07/20 Page 5 of 8




              (g) To make, amend, modify or repeal rules and regulations which the
              Trustees, in their sole discretion, deem necessary or proper for
              administering the Plan or carrying out the provisions of this Trust
              Agreement;

      D)      ARTICLE VIII
              OBLIGATIONS OF EMPLOYERS
              Section 1. Acceptance of Trust Agreement. Each Employer, upon the
              signing of a Collective Bargaining Agreement or Participation
              Agreement, or upon remitting contributions to the Trust Fund, shall be
              deemed thereby to have agreed to all provisions of this Trust
              Agreement, to such amendments thereto as the Trustees may adopt
              pursuant to Article IX, and to all rules and regulations established by
              the Trustees...

              Section 4. Reports to Trustees. Each Employer shall make such reports
              to the Fund as maybe required by the Trustees for the proper
              administration of the Plan and Trust Fund....

14.   The Legal Fund and the Training Fund Trust documents include identical language. The Pension

      plan has similar provisions, including the following:

              To make such other policies, rules and regulations as may be necessary for
              the administration of the Pension Plan which are not inconsistent with the
              purposes of this Agreement and Declaration of Trust.

15.   Pursuant to the authority vested in them under the respective Trust Agreements, the Trustees of the

      respective Funds promulgated rules and regulations that, all contributing employers, including

      Defendant, would be required to register with the Funds’ electronic reporting and remittance system

      (“ESS”), and henceforth provide the Funds with the required employee update information and

      payment through ESS.

16.   Defendant entered into the collective bargaining agreement with the Union with an effective date

      of July 12, 2018.

17.   Since July 12, 2018 and through this date, the Defendant has failed and refused to register with and

      participate in ESS and Defendant continues to fail and refuse to register with and participate in

      ESS. As a result of the failure to register, Defendant has not made any contractually and/or ERISA

      mandated contributions to any of the Funds on behalf of Defendant’s employees who are entitled

      to the benefits.
            Case 1:20-cv-06204 Document 1 Filed 08/07/20 Page 6 of 8



18.   The Defendant’s continued refusal to comply with the respective Funds’ rules and regulation can

      result, and is resulting, in the employees being denied fringe benefits and medical insurance as a

      consequence of the non-registration and the non-payments.

19.   Each of the Funds maintains collection policies, to which the Defendant is bound, as per the above

      quoted provisions from the Agreement. The policy of the Health Fund, the Training Fund and the

      Legal Services Fund, mandate, in pertinent part:

              [] Contributions. Must be remitted electronically on or before the 20th
              calendar day of each month for payroll periods ending in the preceding
              month.
              When a Contribution is “Received” by the Funds. A contribution is
              received by the Funds only if the money is transmitted electronically on or
              before 7:00 p.m. on the specified date. If the specified date falls on a
              weekend or holiday, the contribution is received only if the money is
              transmitted electronically on or before 7:00 p.m. on the last business day
              before the specified date.

20.   The collection policy further mandates a remedial scheme, requiring:

              Consequences of delinquency. …
              A. Interest.
              1. The interest rate is 9% per year,...
              2. Interest will be calculated as follows: ….
              b. for all other contributions, beginning on the 21st day of the month
              for payroll periods ending in the preceding month.
              3. One month’s interest will be charged for each month or part of a
              month that the delinquency continues, i.e., a full month’s interest will
              be charged on the beginning date specified in A.2 (whichever is
              applicable) and an additional month’s interest will be charged for each
              following month or part of a month thereafter on any part of the
              delinquency that remains outstanding. …
              4. Interest is calculated only on the principal amount due, and no
              interest shall accrue on interest. …
              B. Liquidated Damages. The rate of liquidated damages is 20% of
              total principal due, unless the delinquency is resolved without the
              need for arbitration or litigation. …
              C. Other costs of collection. As provided by the collective bargaining
              agreements, an employer that fails to pay required contributions on time or
              fails to make proper and timely remittance reports may be required to pay
              all of the Funds’ expenses of collection or enforcement, including
              arbitration costs, court costs, and attorney’s fees, in addition to the interest
              and liquidated damages provided in A and B.
            Case 1:20-cv-06204 Document 1 Filed 08/07/20 Page 7 of 8




21.   The Pension Fund has similar collection policies, providing in pertinent part:

      A. Contributions. Must be remitted electronically on or before the 20th calendar
      day of each month for payroll periods ending in the preceding month.
      B. When a Contribution is “Received” by the Funds. A contribution is received by
      the Funds only if the money is transmitted electronically on or before 7:00 p.m. on
      the specified date. If the specified date falls on a weekend or holiday, the
      contribution is received only if the money is transmitted electronically on or before
      7:00 p.m. on the last business day before the specified date.
      II. Definition of a delinquency. When the term “delinquency” is used in this
      Delinquency Collection Program, it includes all of the following:…
      Consequences of delinquency.
      Interest will accrue on contributions that are not paid by the due date.
      A.Interest.1.The interest rate is 9% per year, subject to review and adjustment by
      the trustees at any time that the trustees determine that the rate is no longer
      appropriate in light of prevailing interest rates, or other relevant factors….
      2.Interest will be calculated beginning on the 21st day of the month for payroll
      periods ending in the preceding month.
      3.One month’s interest will be charged for each month or part of a month that the
      delinquency continues, i.e., a full month’s interest will be charged on the beginning
      date specified in A.2 (whichever is applicable) and an additional month’s interest
      will be charged for each following month or part of a month thereafter on any part
      of the delinquency that remains outstanding. …
       B. Liquidated Damages. The rate of liquidated damages is 20% of total principal
      due, unless the delinquency is resolved without the need for arbitration or litigation.
      C. Other costs of collection. As provided by the collective bargaining agreements,
      an employer that fails to pay required contributions on time or fails to make proper
      and timely remittance reports may be required to pay all of the Funds’ expenses of
      collection or enforcement, including arbitration costs, court costs, and attorney’s
      fees, in addition to the interest and liquidated damages ….


22.   Accordingly, Defendant is liable to the Funds for the payment and/or submission of the required

      monetary contributions and/or reports to the Funds as aforesaid, and Defendant is further liable for

      the additional amount of statutory damages, together with reasonable attorneys’ fees, interest on

      the unpaid principal, liquidated damages, costs and disbursements incurred in this action, pursuant

      to Section 502(g)(2) of ERISA (29 U.S.C. § 1132(g)(2)).

23.   Accordingly, Defendant is liable to the Funds for the payment and/or submission of the required

      monetary contributions and/or reports to the Funds as aforesaid, and Defendant is further liable for

      the additional amount of statutory damages, together with reasonable attorneys’ fees, interest on
               Case 1:20-cv-06204 Document 1 Filed 08/07/20 Page 8 of 8



        the unpaid principal, liquidated damages, costs and disbursements incurred in this action, pursuant

        to the Agreement, as mandated under 29 U.S.C. 185.

24.     The Fund seeks an preliminary and permanent injunctive relief directing the Defendant to comply

        with its Agreement with the Union and to immediately comply the Funds’ ESS rules and regulations

        requiring that the Defendant be ordered to register with the electronic payment system, and to remit

        the employee status information and payment electronically, for all past due contributions and

        prospectively for as long as Defendant is contractually obligated to so contribute, in addition to

        the remedies provided under ERISA and the Agreement.

        WHEREFORE, the Fund respectfully prays that judgment be entered in favor of the Funds and

against Defendant, directing Defendant to comply with the Funds’ rules and regulations by registering with

ESS and henceforth providing employee status information and contributions to the Fund through ESS for

as long as the Defendant is obligated to contribute to the Funds, and that the Funds be granted such other

and further relief as the Court deems just and proper, including relief under ERISA of liquidated damages,

attorney’s fees, costs and disbursements and relief under the collective bargaining agreement mandating

payment of interest, liquidated damages, attorney’s fees and costs of this litigation.

Dated: Fort Lee, New Jersey
       August 6, 2020
                                                                   RAAB, STURM & GANCHROW, LLP

                                                           By:     s/ Ira A. Sturm
                                                                   Ira A. Sturm (IS-2042)
                                                                   Attorneys for Plaintiffs Funds
                                                                   2125 Center Avenue, Suite 100
                                                                   Fort Lee, new Jersey 07024
                                                                   201-292-0150
                                                                   Fax: 201-292-0152
                                                                   Email: isturm@rsgllp.com
